Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Election
In the paper received 03/05/2021, Applicant elects without traverse the design shown in Group I (Embodiment 1: 1.1-1.7). Accordingly, the design shown in Group II (Embodiment 2: 2.1-2.6) stands withdrawn from further prosecution. 37 CFR 1.142(b). 
Drawings
The following formal matter is noted: 
The 03/05/2021 reproductions are numbered as “Figure 1.1”, “Figure 1.2”, “Figure 1.3”…”Figure 1.7”, which is acceptable per Hague Administrative Instructions. Examiner notes that the reproduction descriptions in the specification are listed as “Fig. 1.1”, “Fig. 1.2”, “Fig. 1.3”…”Fig. 1.7”, which is inconsistent with the drawing sheets. Applicant may choose to correct the drawing sheets or the reproduction descriptions for consistency.
Corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected drawings must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Specification
The specification is objected to as follows:
The title is unclear because it is inconsistent throughout the specification. MPEP 1503.01 (I). For consistency, it must be amended throughout the application, original oath or declaration excepted. Examiner suggests:
 -- Bed for Animals -- or another similar title.
A feature description in the specification reads:
“The design is a dog-bed comprising a fabric seat base extended between two parallel bars, a front bar and a rear bar, each bar being limited between two grooved lateral discs. On each side of the dog-bed, two grooved lateral discs are resting on a curved bar extended as a curved trapezoidal frame, wherein the fabric seat base is laterally extended until the upper part of the curved trapezoidal frame.
A cover is formed by means of the two lateral curved bars, being covered by a fabric surface that is also extended at the rear part of the dog-beg forming a rear wall and, further extended in inclined roofing.
The dog-bed is intended for dogs allowing said dog to rest in a protected environment.”
This description is a word picture, adds no new information to the drawing disclosure and contains functional and structural explanations of the invention that have no bearing on the ornamental appearance. Design patent applications are concerned solely with the ornamental appearance of an article of manufacture. Function and structure fall under the realm of utility patent applications. In re Carletti et al., 328 F.2d 1020, 140 USPQ 653 (CCPA 1964); Jones v. Progress Industries, Inc., 119 USPQ 92 (D.R.I. 1958). Accordingly, this information may be placed in the preamble as background information, or it may be deleted and removed entirely from the specification.
Descriptions of the reproductions are not required to be written in any particular format, however, they should describe the views of the drawings clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. As mentioned above, the reproduction descriptions in the specification are listed as “Fig. 1.1”, “Fig. 1.2”, “Fig. 1.3”…”Fig. 1.7”, which is inconsistent with the drawing sheets, which are numbered as “Figure 1.1”, “Figure 1.2”, “Figure 1.3”…”Figure 1.7”. Applicant may choose to correct this inconsistency for clarity. Further, the descriptions lack specificity that may aid in interpretation of the views in relation to the disclosure as a whole. These configurations must be clearly and accurately explained in the descriptions. There are spelling or typographical errors. An “and” must be inserted at the end of the 1.6 description. For clarity, accuracy, proper form and antecedent basis, the figure descriptions must be amended. Examiner suggests:
-- Fig. 1.1 is a top, front, right side perspective view of a [title], showing my new design; 
Fig. 1.2 is a front elevation view thereof;
Fig. 1.3 is a right side elevation view thereof;
Fig. 1.4 is rear elevation view thereof;
Fig. 1.5 is a left side elevation view thereof;
Fig. 1.6 is a top plan view thereof; and
Fig. 1.7 is a bottom view thereof. --
The meaning of broken lines must be made clear in the specification. Broken lines included in a drawing must be defined in the specification; e.g., environment, boundaries, stitching, fold lines, etc…dotted or broken lines may mean different things in different circumstances and...it must be made entirely clear what they do mean. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). A required amendment to add a broken line statement is held in abeyance pending a response to the rejection below.
The claim is not in formal terms because the title is inconsistently disclosed in the claim statement as “beds for animals”. 37 CFR 1.153. Elsewhere in the application papers, the title is disclosed singularly as “bed for animals”. Design patents are restricted to a single claim and a title cannot be directed to more than one article of manufacture. Accordingly, for consistency, proper form and to maintain a single claim, the claim statement must be amended with the title in a singular form. 
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Specifically, the claim is indefinite and non-enabled because:
The claim scope is unclear. As broken lines are shown in the disclosure and there is no related explanation in the specification, a question arises as to exactly what is being claimed, thereby rendering the claim indefinite. This potentially changes the claim scope to either include the broken lines as part of the unclaimed elements, or includes the broken lines as a claimed feature of the design. The broken lines in the drawings could represent surface ornamentation, design features, stitching or unclaimed portions of the animal bed. If the broken lines represent claimed stitching or design elements, then the claim scope is indefinite; broken lines are most often used to depict portions of a drawing that are unclaimed subject matter or environment, especially without an accompanying statement in the specification. Therefore the exact appearance cannot be determined; this renders the claim indefinite. (See example below.)

    PNG
    media_image1.png
    247
    824
    media_image1.png
    Greyscale


This rejection may be overcome by amending the specification to clarify the broken lines shown in the drawing disclosure. Assuming that the broken lines are intended to depict unclaimed subject matter or stitching, Applicant may clarify the meaning of the broken lines on the animal bed by inserting a broken line statement that would describe the meaning and purpose of these lines. This statement must follow the 1.7 description and immediately precede the claim statement. Applicant may choose whether to include the stitching in the claim scope; in the suggested statement below they may remove the brackets only, clarify the term “[stitching]” within the brackets or remove the entire bracketed term “[no]”. Examiner suggests:
-- The broken line showing on the animal bed depicts [stitching] and forms [no] part of the claimed design. --
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
03/11/2021